DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ham et al., US 2019/0074513.Regarding claim 1, Ham et al., teaches a positive electrode material (abstract) comprising a bimodal particle size distribution (0110), including a large-diameter particle (0110) and a small-diameter particle (0110), wherein the large-diameter particle has a greater average particle diameter (D.sub.50) than the small-diameter particle (0110), wherein the small-diameter particle is a lithium composite transition metal oxide having a nickel content (0010) of 80 atm % or greater in all transition metals (0042) of the lithium composite transition metal oxide (0042), and the lithium composite transition metal oxide is a lithium composite transition metal oxide in a form of a single particle and containing rock salt phases (0054) having an average thickness of 10-30 nm on a surface portion thereof (0086).Regarding claim 2, Ham et al., teaches wherein the small-diameter particle is a lithium composite transition metal oxide represented by [Formula 1] below: Li.sub.x[Ni.sub.yCo.sub.zM.sup.1.sub.wM.sup.2.sub.v]O.sub.2 [Formula 1] in Formula 1, M.sup.1 is one or more selected from Mn and Al, M.sup.2 is one or more selected from the group consisting of W, Cu, Fe, Ba, V, Cr, Ti, Zr, Zn, In, Ta, Y, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, and 0.9.ltoreq.x.ltoreq.1.5, 0.8.ltoreq.y<1, 0<z.ltoreq.0.15, 0<w<0.2, and 0.ltoreq.v.ltoreq.0.2 (0058-0061).Regarding claim 3, Ham et al., teaches wherein the small-diameter particle is a lithium composite transition metal oxide represented by [Formula 2] below: Li.sub.x[Ni.sub.yCo.sub.zMn.sub.w1Al.sub.w2M.sup.2.sub.v]O.sub.2 [Formula 2] in Formula 2, M.sup.2 is one or more selected from the group consisting of W, Cu, Fe, Ba, V, Cr, Ti, Zr, Zn, In, Ta, Y, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, and 0.9.ltoreq.x.ltoreq.1.5, 0.8.ltoreq.y<1, 0<z.ltoreq.0.15, 0<w1.ltoreq.0.15, 0<w2.ltoreq.0.15, 0.ltoreq.v.ltoreq.0.2, and 0<w1+w2<0.2 (0081-0083).Regarding claim 4, Ham et al., teaches wherein the large-diameter particle is a lithium composite transition metal oxide in a form of a secondary particle (0005; 0041; 0044).Regarding claim 5, Ham et al., teaches wherein the large-diameter particle is a lithium composite transition metal oxide having a nickel content of 80 atm % or 
greater in all transition metals (0042; 0058).Regarding claim 6, Ham et al., teaches wherein the large-diameter particle is a lithium composite transition metal oxide represented by [Formula 1] below: Li.sub.x[Ni.sub.yCo.sub.zM.sup.1.sub.wM.sup.2.sub.v]O.sub.2 [Formula 1] in Formula 1, M.sup.1 is one or more selected from Mn and Al, M.sup.2 is one or more selected from the group consisting of W, Cu, Fe, Ba, V, Cr, Ti, Zr, Zn, In, Ta, Y, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, and 0.9.ltoreq.x.ltoreq.1.5, 0.8.ltoreq.y<1, 0<z.ltoreq.0.15, 0<w<0.2, and 0.ltoreq.v.ltoreq.0.2. (0081-0083).Regarding claim 7, Ham et al., teaches wherein the average particle diameter (D.sub.50) of the small-diameter particles is 2 to 8 .mu.m (0084-0085; 0111).Regarding claim 8, Ham et al., teaches wherein the average particle diameter (D.sub.50) of the large-diameter particles is 10 to 20 .mu.m (0046; 0011).Regarding claim 9, Ham et al., teaches wherein the small-diameter particle and the large-diameter particle are included in a weight ratio of 1:9 to 5:5 (0050; 0111).Regarding claim 10, Ham et al., teaches a method for producing a positive electrode material (0005; 0014; 0034), comprising: mixing a transition metal precursor having a nickel content of 80 atm % or greater in all transition metals of the transition metal precursor (0042; 0058) with a lithium raw material to obtain a mixture, overfiring the mixture at a temperature of 800.degree. (0089; 0092) to prepare a lithium composite transition metal oxide in a form of a single particle and containing rock salt phases (0054) having an average thickness of 10-30 nm formed on a surface thereof (0086; 0156); and mixing the lithium composite transition metal oxide in the form of the single particle (0046; 0087; 0110-0111) with a large-diameter particle having a greater average particle diameter (D.sub.50) than the lithium composite transition metal oxide in the form of the single particle (0110-0111).Regarding claim 11, Ham et al., teaches wherein the transition metal precursor and the lithium raw material are mixed wherein a molar ratio of lithium:transition metal is 1.05:1 to 1.1:1 (0105).Regarding claim 12, Ham et al., teaches a positive electrode comprising the positive electrode material of claim 1 (abstract).Regarding claim 13, Ham et al., teaches a lithium secondary battery comprising the positive electrode of claim 12 (abstract).
Thus, the claims are anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hong et al., US 2019/0067689.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727